Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statements (Nos. 333-127357, 333-42082, 333-47259, 333-68255, 33-77051) on Form S-8 of Tier Technologies, Inc. and subsidiaries of our report dated December 13, 2007 relating to our audits of the consolidated financial statements and the financial statement schedule which appear in the Annual Report to Shareholders, which is incorporated in this Annual Report on Form 10-K of Tier Technologies, Inc. and subsidiaries for the year ended September 30, 2007. /s/McGladrey & Pullen, LLP Vienna, Virginia December 13, 2007
